DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZANZIG et al. (U.S. Publication No. 2008/0149248, hereinafter ZANZIG) in view of OKAMURA et al. (U.S. Patent No. 6,130,277). 
Regarding claims 1-3, 5, and 6, ZANZIG teaches a pneumatic tire having a rubber sidewall wherein the sidewall layer comprises, based upon parts by weight per 100 parts by weight rubber (phr):
 (1) conjugated diene-based elastomers comprises of:
(a) about 40 to about 80 phr of cis 1,4-polyisoprene rubber, preferably natural rubber, (b) about 20 to about 60 of cis 1,4-polybutadiene rubber, (c) optionally from zero to 30  phr of styrene butadiene copolymer rubber; 
(2) about 55 to about 80 phr reinforcing filler wherein about (b) about 10 to about 70 phr of synthetic amorphous precipitated silica [0060-0069]. 
However, ZANZIG does not teach an ether ester compound having HLB of 10 or less represented by the formula (1). 
In the same field of endeavor of pneumatic tires, OKAMURA teaches a rubber composition and a pneumatic tire using the same for its tread part, wherein the rubber composition comprises natural rubber and/or diene base synthetic rubber, white filler, and further comprises a polyoxyalkylene glycol compound (anti-static agent) represented by the following formula (II): 

    PNG
    media_image1.png
    54
    208
    media_image1.png
    Greyscale

Wherein R3 represent a linear or branched saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms or an aryl group; R4 represent a hydrogen atom, a linear or branched, saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms, or an aryl group; R2 is a methylene, ethylene, propylene or tetramethylene group, and all R2’s may be the same or different; and n is an integer of 100 or less (Abstract; Col. 2, lines 8-35). Preferably, R2 in the polyoxyalkylene glycol 1 is an alkyl group having 1 to 17 carbons atoms, and R3 preferably is an alkyl group having 7 to 17 carbon atoms, R4 is preferably a hydrogen atom or an alkyl group having 7 to 17 carbon atoms (Col. 5, lines 24-34).  Note: ethylene has 2 carbon atoms and propylene has 3 carbon atoms. The amount of anti-static agent (polyoxyalkylene compound) is in the amount of 0.5 to 10 parts by weight of the rubber component (Col. 5, lines 35-39).
The diene base synthetic rubber includes styrene butadiene rubber (SBR), butadiene, and etc. (Col. 3, lines 35-39) and the white filler includes silica (Col. 3, lines 42-48). 
When R2 is ethylene group, R4 is saturated or unsaturated aliphatic hydrocarbon group having 17 carbon atoms, R3 is an alkyl group having 17 carbon atoms, and n is 5 has a calculated HLB of 6. Therefore, formula (II) would satisfy the clam limitations of the present invention. 
Given ZANZIG teaches a rubber composition for pneumatic tires, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the antistatic agent of OKAMURA with the rubber composition of ZANZIG for the benefit of providing antistatic properties in tire compositions as a taught by OKAMURA. 
Furthermore, OKAMURA teaches formula (II) comprising the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “60 mass% or more of (R3O)n comprises an oxyethylene group,” OKAMURA is silent to the amount of oxyethylene group, however, the examiner takes the position that 100% of oxyethylene group is present which satisfies the claimed invention.
Regarding claim 7, ZANZIG and OKAMURA teaches the rubber composition for pneumatic tire. The term “winter” is intended use and ZANZIG and OKAMURA’s pneumatic tire is capable of being used in the winter.  Even though ZANZIG and OKAMURA do not teach a the pneumatic tire is a winter tire use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZANZIG et al. (U.S. Publication No. 2008/0149248, hereinafter ZANZIG)) in view of WO 2015/001935.
To further advance the prosecution of this invention, MIYAZAKI et al. (U.S. Publication No. 2016/0177072, hereinafter MIYAZAKI) which is an English equivalent of WO 2015/001935 will be used in the rejection. 
Regarding claims 1-3, 5, and 6, ZANZIG teaches a pneumatic tire having a rubber sidewall wherein the sidewall layer comprises, based upon parts by weight per 100 parts by weight rubber (phr):
 (1) conjugated diene-based elastomers comprises of:
(a) about 40 to about 80 phr of cis 1,4-polyisoprene rubber, preferably natural rubber, (b) about 20 to about 60 of cis 1,4-polybutadiene rubber, (c) optionally from zero to 30  phr of styrene butadiene copolymer rubber; 
(2) about 55 to about 80 phr reinforcing filler wherein about (b) about 10 to about 70 phr of synthetic amorphous precipitated silica [0060-0069]. 
However, ZANZIG does not teach an ether ester compound having HLB of 10 or less represented by the formula (1). 
In the same field of endeavor of rubber compositions, MIYAZAKI teaches a rubber composition for tires and a pneumatic tire using the rubber composition (Abstract; [0136]). The rubber composition for tires containing a rubber component selected from polybutadiene rubber (Abstract; [0007-0008; 0016]). The composition further comprises silica [0011 and 0156] and nonionic surfactants represented by formula (I and II) [0015, 0016, 0067, and 0068]:

    PNG
    media_image2.png
    165
    424
    media_image2.png
    Greyscale

R1 in Formula (I) represents a C6-C26 hydrocarbon group, R1 is preferably a hydrocarbon group having 8 to 24 carbon atoms, more preferably 10 to 22 carbon atoms [0072-0077]. 
A nonionic surfactant (d integer) has an HLB (hydrophilic-lipophile) balance. In the invention, the d value is not particularly limited, and may be appropriately chosen according to the service conditions, purpose, or the like. In particular, the d value is preferably 2 to 25, more preferably 4 to 20, still more preferably 8 to 16 [0078]. 

    PNG
    media_image3.png
    137
    471
    media_image3.png
    Greyscale

In Formula (2), R2 and R3 are the same or different and each represent a C6-C26 hydrocarbon group, and e represents an integer [0069 and 0080]. R2 and R3
Given ZANZIG teaches a rubber composition for pneumatic tires, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the nonionic surfactants of MIYAZAKI with the rubber composition of ZANZIG for the benefit of preventing discoloration and improving ozone resistance while maintaining or improving good elongation at break and good fuel economy in tires as taught by MIYAZAKI [0006 and 0098]. 
Furthermore, MIYZAKI teaches the HLB values of the nonionic surfactants are within the claimed range [0078 and 0085], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “60 mass% or more of (R3O)n comprises an oxyethylene group,” MIYAZAKI is silent to the amount of oxyethylene group, however, the examiner takes the position that 100% of oxyethylene group is present which satisfies the claimed invention.
Regarding claim 3, MIYAZAKI teaches the rubber composition comprises 5 parts of the combined nonionic surfactant having formula (I and II) [0092]. 
Regarding claim 7, ZANZIG and MIYAZAKI teach the rubber composition for pneumatic tire. The term “winter” is intended use and ZANZIG and MIYAZAKI’s pneumatic tire is capable of being used in the winter.  Even though ZANZIG and MIYAZAKI do not teach a the pneumatic tire is a winter tire use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZANZIG et al. (U.S. Publication No. 2008/0149248, hereinafter ZANZIG) in view of OKAMURA et al. (U.S. Patent No. 6,130,277) and/or ZANZIG et al. (U.S. Publication No. 2008/0149248, hereinafter ZANZIG)) in view of WO 2015/001935 in further view of MINAGOSHI et al. (U.S. Publication No. 2013/0012616, hereinafter MINAGOSHI).
To further advance the prosecution of this invention, MIYAZAKI et al. (U.S. Publication No. 2016/0177072, hereinafter MIYAZAKI) which is an English equivalent of WO 2015/001935 will be used in the rejection. 
Regarding claim 4, the combined disclosures and ZANZIG, OKAMURA, and MIYAZAKI substantially teaches the present invention, see paragraphs 6-10 and 14-19 above. More specifically, the combined disclosures teaches the rubber composition comprises styrene-butadiene rubber.
However, the combined disclosures do no teach wherein the styrene-butadiene rubber contains modified styrene-butadiene rubber having incorporated therein a functional group containing oxygen atom and/or nitrogen atom. 
In the same field of endeavor of rubber compositions for a tire [0067 and 0068], MINAGOSHI teaches the rubber composition includes a modified styrene butadiene rubber produce using a specific nitrogen-containing compound as a monomer, silica, and a specific compound, and therefore can provide a pneumatic tire that can achieve both high levels of fuel economy and abrasion resistance, as well as excellent wet grip performance [0017]. The modified SBR (styrene butadiene rubber) has at least one terminal modified by a modifier that contains a functional group containing at least one selected from the group consisting of nitrogen, oxygen, and silicon, and more preferably has both terminals modified by the modifier. Thereby, the performance properties can be more improved [0030-0036]. 
Given ZANZIG, OKAMURA, and MIYAZAKI teaches the rubber composition comprising styrene butadiene rubber as discussed above, it would have been obvious to a person of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763